Citation Nr: 1429729	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-41 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 1984, with additional service in the Army National Guard.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 RO rating decision that denied service connection for a psychiatric disorder (characterized as schizoaffective disorder).  

In May 2010, the Veteran testified at a Board videoconference hearing.  A transcript of the hearing is of record.

This matter was previously before the Board in August 2011 and was remanded for additional development.  The required development having been completed, the matter is now again before the Board for adjudication.


FINDING OF FACT

The Veteran's psychiatric disorder was first diagnosed more than one year following the Veteran's separation from active service and is not shown have been caused by any event of service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service, nor may it be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the duty to notify was satisfied by way of the letter sent to the Veteran in February 2009.  This letter addressed all of the notice elements for service connection and was sent prior to the initial unfavorable decision by the RO.  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment and service personnel records, all identified post-service medical records, the SSA records, and the Veteran's hearing testimony and written lay statements are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran underwent VA examination of his psychiatric disorder in December 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is based upon physical examination of the Veteran and describes his medical history and current disability in terms relevant to the underlying service connection claim.  There is adequate medical evidence of record to make a determination in this case.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To prevail on direct service connection, generally, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The term "chronic disease" refers to those diseases, such as psychosis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service," the Veteran is, "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought." Walker, 708 F.3d at 1336.  If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  Id.; See also 38 C.F.R. § 3.303(b).  The primary difference between a chronic disease listed under section 3.309(a) which qualifies for analysis under 3.303(b) and other chronic diseases which must be tested under section 3.303(a) "is that the latter must satisfy the 'nexus' requirement of the three-element test [for service connection], whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology."  Walker, 708 F.3d at 1338-39.

Even if a veteran is not entitled to presumptive service connection, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection is warranted for a psychiatric disorder.  He claims that his currently diagnosed psychiatric disorder initially manifested during active service, although it was not initially diagnosed until 1999, some fifteen years following his separation from service.  

The Veteran's service treatment records were reviewed and are indeed devoid of any indication of diagnosis of a psychiatric disorder, or symptoms indicating the initial manifestation of a psychiatric disorder.  The August 1983 enlistment examination shows that the Veteran entered service free from any psychiatric abnormality.  Further, there is no indication in any clinical notes during the Veteran's five months of active service, or in the remaining years of his reserve service, that he sought treatment related to any symptom of a psychiatric disorder.  Thus, there is no indication in the record of an in-service incurrence of a psychiatric disorder.  This element, which is required for the establishment of service connection under 38 C.F.R. § 3.303 is not met.

Furthermore, following service, the records first show treatment related to a psychiatric disorder, diagnosed as schizophrenia, paranoid type, in March 1999, nearly fifteen years following the Veteran's June 1984 separation from active service.  At his June 2011 hearing, the Veteran indeed confirmed that he initially sought treatment for his psychiatric disorder in 1999.  Thus, there is no reason for the Board to think records exist prior to this date.  The Board has reviewed the records dating from 1999 to the present, including private mental health treatment records, as well as the Veteran's records related to his Social Security Disability claim.  These records indeed confirm the existence of a current psychiatric disorder, but do not suggest that the current disorder initially manifested during service, or is otherwise causally connected to the Veteran's period of active service.  The Board recognizes the Veteran's statement at his June 2011 hearing indicating his belief that treatment records show a causal connection between his current disability and his active service.  The records, however, give no such indication.

The Veteran was afforded a VA examination as to this issue in December 2011.  The VA examiner confirmed that the Veteran does not receive mental health treatment in the VA healthcare system.  The examiner also confirmed the Veteran meets the criteria for schizoaffective disorder, anxiety disorder and alcohol dependence.  The examiner reported the Veteran's history consistent with that shown in the record, to include discharge from service in 1984 with five months of active duty, an initial diagnosis of a psychiatric disorder in the mid-1990s, and a lack of symptoms noted in the service treatment records.  Further, the Veteran reported to the examiner that he could not recall any events related to active service, other than that he found basic training to be scary.  He could not recall any events leading to his discharge from active duty.  Based upon these findings, the examiner concluded that there is no evidence linking the Veteran's symptomatology, which emerged in the mid-1990s, to his period of basic training in 1984.  The examiner found it less likely as not that the Veteran's symptoms of schizoaffective disorder, anxiety disorder and alcohol dependence were caused by or the result of the Veteran's military service in 1984.

The Board concludes that service connection for a psychiatric disorder is not warranted.  There is credible medical evidence of a current diagnosis of a schizoaffective disorder and anxiety disorder, yet the competent and credible medical evidence does not establish that this disorder is causally connected to the Veteran's active service.  Rather, the evidence suggests that the Veteran's psychiatric disability initially manifested fifteen years after service, with no evidence of a causal connection to any event of service.  There is no basis under which service connection is warranted for the Veteran's psychiatric disorder.  38 C.F.R. § 3.303.

Further, the Board recognizes that while psychosis is a noted chronic disease under 38 C.F.R. § 3.309, the Veteran's history does not include a diagnosis related to psychosis within one year of his discharge from active service.  Consideration of this claim on the basis of continuity of a chronic disease noted in 38 C.F.R. § 3.309  is, therefore, not warranted, as there was no notation of psychosis in service or within one year following separation.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Finally, the Board recognizes the Veteran's belief that he has a current psychiatric disorder related to his active service.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran, however, does not have the medical expertise required to determine whether his current psychiatric disorder was incurred in service or incurred due to any in-service incident.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the competent evidence does not reveal a nexus between the Veteran's current psychiatric disorder and his active service.  Further, the competent and credible evidence does not indicate that the Veteran had an in-service incurrence of a psychiatric disorder, or treatment for any form of psychosis within the year following his separation.  While the Board has considered the Veteran's lay contentions as to the etiology of his current disability, the Board has accorded greater weight to the balance of the probative medical evidence of record.  Although the Veteran might sincerely believe that his disability is related to service, he, as a layperson, is not qualified to render a medical opinion as to etiology.  As such, service connection must be denied for a psychiatric disorder.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable concerning this issue.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


